 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION

LEE EDWARD ANDERSON,

Plaintiff,
v. Case No 6:19-cv-2014-JA-GJK
WAYNE IVEY and ZACHARY
FERREIRA,

Defendants.

ORDER

Plaintiffs Motion to Permit Video/Zoom Testimony in Lieu of Live
Appearance (Doc. 85) is before the Court for consideration. Defendants oppose
the motion. (Doc. 87). The Court finding good cause, the motion is due to be
granted.

This case was set for the Court’s April 2021 trial term on December 23,
2019. (Doc. 25). In 2020, due to the Covid-19 pandemic, the court was required
to implement certain protocols for the safety of the parties, the attorneys, the
jury venire, and court staff in order to proceed with hearings and trials. Due to
these protocols, the availability of courtrooms was diminished. In light of this
diminished capacity, on March 9, 2021, this matter was set for time certain to

begin on May 17, 2021. (Docs. 80, 83).

 
 

 

Plaintiff seeks to have one of his witnesses, Timothy Plymale, appear at
trial via zoom. Mr. Plymale submitted an affidavit in support of Plaintiffs
request. Mr. Plymale, as a Federal Contractor for Lockheed Martin and General
Dynamics Information Technology, provides firearms instruction around the
United States. (Doc. 85 at 4). The training dates are “set a year in advance to
accommodate logistics for equipment and personnel, as well as securing location
availability.” dd.). Mr. Plymale is scheduled to train on May 18, 19 and 20, 2021
in Ft. Lauderdale, Florida. (id. at 4-5). Due to the scheduling occurring a year
out, Mr. Plymale states he would not be able to secure a replacement instructor
at this late date. 7d. at 5). Mr. Plymale also states there is a student/instructor
ratio that is mandated by Federal guidelines in these training classes and his
presence is required for the safety of the students on the firing line. (/d.).

Neither Plaintiff nor Mr. Plymale indicate if Mr. Plymale was available
for the originally scheduled trial term of April 2021, but in any event, in
scheduling a year out, there was no way Mr. Plymale could have known the trial
would be postponed to May 2021. In other words, the trial rescheduling was
unexpected. Mr. Plymale is willing to appear via zoom during the scheduled
trial time. (/d.).

“The primary purposes of Rule 43(a) are to ensure that the accuracy of
witness statements may be tested by cross-examination and to allow the trier of

fact to observe the appearance and demeanor of the witnesses.” In re Adair, 965

 
 

 

 

F.2d 777,780 (9th Cir. 1992). The use of videoconferencing technology, in this
case, Zoom, for Mr. Plymale’s testimony will not have a significantly adverse
effect on Defendants’ ability to cross-examine Mr. Plymale or the ability of the
jury to make credibility determinations about Mr. Plymale.

The Court finding good cause to allow Mr. Plymale to testify via zoom,
Plaintiffs Motion to Permit Video/Zoom Testimony in Lieu of Live Appearance
(Doc. 85) is GRANTED.

DONE and ORDERED in Orlando, Florida, on May _/ 2. 2024

rs

( Be 4 C

JOHN ANTOON II
Unitéd States District Judge

Copies furnished to:
Counsel of Record

 
